Citation Nr: 0925530	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for neurocirculatory 
asthenia/psychoneurosis with cardiac manifestations.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which, inter alia, reopened and denied 
the Veteran's November 2005 claim for service connection for 
neurocirculatory asthenia/psychoneurosis with cardiac 
manifestations.      

In September 2008, the Veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge (VA Central 
Office hearing); a copy of the transcript is associated with 
the record.      

The Veteran, through his representative and in his presence, 
explicitly withdrew his claims for entitlement to service 
connection for osteoarthritis of the knees, a right torso 
scar, bilateral hearing loss, osteoarthritis of both 
shoulders, frostbite of both toenails, and a bilateral eye 
condition at his September 2008 hearing before the 
undersigned Veterans Law Judge.  Moreover, by only continuing 
the Veteran's appeal for entitlement to service connection 
for neurocirculatory asthenia/psychoneurosis with cardiac 
manifestations at the aforementioned hearing, the Veteran is 
also deemed to have withdrawn his claim for entitlement to 
service connection for a bilateral foot condition.  The Board 
noted in its October 2008 remand that these issues had been 
withdrawn, and were no longer in appellate status.  38 C.F.R. 
§ 20.204 (2008).  Consequently, in accordance with the 
Veteran's withdrawal, the RO, in its April 2009 statement of 
the case, adjudicated only the claim for entitlement to 
service connection for neurocirculatory 
asthenia/psychoneurosis with cardiac manifestations.  
However, the Veteran's representative, in his June 2009 
informal brief, presented the previously withdrawn issues as 
being on appeal, although he noted that he could "identify 
no reference to complaints of or treatment for" those issues 
in the record.  If the Veteran wishes to pursue his claim for 
entitlement to service connection for a bilateral foot 
condition, he should clarify that with the RO.  If the 
Veteran wishes to pursue his claims for entitlement to 
service connection for those issues which he explicitly 
withdrew, the Board notes that withdrawal of an appeal will 
be deemed a withdrawal of the Notice of Disagreement and, if 
filed, the Substantive Appeal, as to all issues to which the 
withdrawal applies.  38 C.F.R. § 20.204 (2008).  
Alternatively, the Veteran may file new claims on those 
issues.  38 C.F.R. §§ 3.151(a), 3.155 (2008).  

The Veteran requested at page 3 of his September 2008 hearing 
before the undersigned Veterans Law Judge that a new claim 
for pension be referred to the RO for appropriate action.  
The Board so refers that claim in accordance with the 
Veteran's request.

In October 2008, the Board remanded this case for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for entitlement to 
service connection for neurocirculatory 
asthenia/psychoneurosis with cardiac manifestations.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 
18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 
(1995).

In October 2008, the Board remanded this case for additional 
development.  Part two of that remand, in pertinent part, 
directs that the Veteran should be provided with a VA 
examination by an appropriate cardiovascular specialist to 
ascertain the nature and etiology of his current 
neurocirculator asthenia/psychoneurosis condition.  It also 
directs the VA examiner to review the contents of the claims 
file.

The Veteran was provided with a VA cardiovascular examination 
by a physician in March 2009.  However, while the examiner 
provided a diagnosis of the Veteran's current condition, his 
etiological opinion did not specifically address the 
questions listed in the remand.  Those questions are 
reproduced in the numbered section below, and must be 
answered by the VA examiner prior to further adjudication of 
this claim.  The requested etiological opinion may be added 
to the file as an addendum to the VA examiner's March 2009 
examination report.  In light of the Veteran's age, the 
Veteran need not be scheduled, or report, for another VA 
compensation and pension examination unless the VA examiner 
deems further examination necessary.

Additionally, the Board requests that the VA examiner include 
in his opinion whether the interstitial markings on the 
Veteran's lungs, noted in the Veteran's VA treatment records 
dated November 2003 and September 2007, are at least as 
likely as not (50% or greater probability) etiologically 
related to his in-service diagnosis of dyspnea (shortness of 
breath), especially in light of the Veteran's comments at pp. 
7, 11-12 of his September 2008 hearing before the undersigned 
Veterans Law Judge, to the effect that he had pneumonia in 
service that left scars on his lungs which caused his 
dyspnea.

Finally, the March 2009 VA examiner wrote that he "reviewed 
the C-file and can find many notes from the late 1990's and 
early 2000 long after he left the service in 1943.  We have 
no information as to what his situation was at that time."  
A review of the claims file shows that the Veteran's service 
treatment records from 1942 and 1943 are contained in his 
claims file.  The examiner should carefully review these 
records, including the contemporaneous clinicians' reports, 
and the October 1943 determination that the Veteran's 
diagnosed moderate neurocirculatory asthenia, manifested by 
precordial pain, dyspnea, palpitation, faintness on exertion, 
and transient hypertension, existed prior to service.  
Because a thorough review of the contemporaneous medical 
evidence can be of great value in determining the etiology of 
a medical condition, this case is remanded in part to afford 
the VA examiner the opportunity to review the records that he 
did not see during his examination of the Veteran.  For the 
convenience of the examiner, the Board notes that these 
service treatment records are located on the left side of the 
first volume of the Veteran's claims file, underneath a sheet 
entitled "RIB DEVELOPMENT CHECKLIST."

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  In this case, the Veteran has 
the right to an etiological opinion by a VA examiner who is 
an appropriate cardiovascular specialist, as well as the 
right to have the contents of his claims file adequately 
reviewed by a VA examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The VA cardiovascular examiner who 
examined the Veteran in March 2009, or 
another VA cardiovascular examiner, should 
ascertain the nature and etiology of the 
Veteran's neurocirculatory 
asthenia/psychoneurosis condition with 
cardiac manifestations.  The examiner 
should review the contents of the claims 
file, including the Veteran's service 
treatment records from 1942 and 1943, and 
specifically note that he has reviewed 
those records.  The examiner should 
express opinions on the following 
questions:

(a)  What is the diagnosis (or diagnoses) 
of the Veteran's current neurocirculatory 
asthenia/psychoneurosis disorder(s)?  Any 
diagnosis regarding the interstitial 
markings on the Veteran's lungs should be 
discussed.

(b)  Is any diagnosed heart/psychoneurosis 
disorder shown to have preexisted service?  
If so, was there (i) a pathological 
worsening of the preexisting condition 
during service?  (ii) If the answer to (i) 
is yes, was the increase in severity due 
to the natural progress of the disorder, 
or was the increase beyond that which 
would be considered the natural progress 
of the disorder?

(c)  For any heart/neuropsychiatric 
pathology diagnosed which is not shown to 
have preexisted service, please opine as 
to whether it is at least as likely as not 
that any disorder had its onset in 
service, or is related to any event or 
episode of service.

The examiner must provide a rationale for 
all opinions provided.  The claims folder 
and a copy of this remand should be made 
available to the examiner.  The requested 
etiological opinion may be added to the 
file as an addendum to the VA examiner's 
March 2009 examination report.  In light 
of the Veteran's age, the Veteran need not 
be scheduled, or report, for another VA 
compensation and pension examination 
unless the VA examiner deems further 
examination necessary.

2.  After completion of the above, the AOJ 
should readjudicate the Veteran's claim 
for entitlement to service connection for 
neurocirculatory asthenia/psychoneurosis 
with cardiac manifestations.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The Veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



